Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 have been examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Examiner acknowledges the changes made to the claims by applicant via amendment.  The rejections of claim 7 under 35 U.S.C. 112 from previous office action have been overcome as a result of amendment and remarks. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westmacott et al. (US 2018/0114430) in view of Powell (US 2005/0173638), or Uchida et al. (US 2022/0120672).
As per claim 1, Westmacott shows a fire alarm equipment for monitoring and alerting fires in the warning area, the fire alarm equipment comprising: 
a photoelectric smoke detector (109/111-4; Fig. 1; Para. 46) that connects to a receiver (fire alarm panel 102; Fig. 1; Para. 43,49) and sends a fire signal containing identification information (Para. 69,113,127,73,76,87,90,107; ID information and location information) of the smoke that occurred in a predetermined warning zone; 
a sensor (CO, heat, flame, etc. Fig. 1; Para. 46) that is installed in the same warning zone as the photoelectric smoke detector and detects a change of physical phenomenon other than smoke associated with a fire (Para. 46); and 
a fire alarm control unit (Para. 43,46; panel controller 414 and analytics system 410p of fire alarm panel 102; Fig. 1) provided in the receiver to determine the presence of a fire and output a fire alarm based on the identification information of the smoke by the fire signal from the photoelectric smoke detector and the detection signal from the sensor (Para. 69,83,84,88,90).
The invention of Westmacott does not explicitly mention wherein the photoelectric smoke detector sends the fire signal containing identification information as to whether the smoke is white smoke or black smoke based on a detected value by receiving scattered light of the smoke.
In the analogous art, Powell and Uchida shows a photoelectric smoke detector sends the fire signal containing identification information as to whether the smoke is white smoke or black smoke based on a detected value by receiving scattered light of the smoke (Powell: abstract; Para 23,24,31,48-50 and Uchida: Fig. 6; Para 23,27,31,41,43).  
Therefore, it would have been obvious at the time the invention was made to include the photoelectric smoke detector and the associated white smoke and black smoke determination as suggest by Powell and Uchida to the photoelectric smoke detector and the associated apparatus of Westmacott because it would provide an addition feature to discriminate between white/grey smoke and black smoke, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. In addition, the combination in view of Westmacott and Powell in view of Uchida shows the fire alarm control unit of the receiver outputs the fire alarm upon determining that a white smoke fire is present based on the identification information of the smoke and a detection by the senor because Powell further shows a fire alarm control unit provided in the receiver to determine the presence of a fire and output a fire alarm based on the identification information (white/grey smoke or black smoke) of the smoke by the fire signal from the photoelectric smoke detector (Fig 1; Para. 31).
As per claim 2, Locke shows wherein the sensor is at least one of a CO2 sensor that detects CO2 generated by a fire, a CO sensor that detects CO generated by a fire, a flame sensor that detects a flame generated by a fire, and a heat sensor that detects a heat generated by a fire, and wherein the fire alarm control unit of the receiver outputs the fire alarm upon it determining the identification information of the smoke and a detection value detected by the at least one of the CO2 sensor, the CO sensor, the flame sensor, or the heat sensor (Para. 45-46).
As per claim 8, Locke shows the photoelectric smoke detector is integrally provided with at least one of a CO2 sensor, a CO sensor, a flame sensor, and a heat sensor (integrally as the entire system; Fig. 1).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westmacott et al. (US 2018/0114430) in view of Powell (US 2005/0173638), or Uchida et al. (US 2022/0120672), further in view of Bertini et al. (US 2020/0116686) and Marman et al. (US 2006/0261967) and Hyde et al. (US 2010/0081957).
As per Claim 3, Westmacott shows the fire alarm control unit of the receiver outputs the fire alarm upon it determines by different type of sensor including CO sensor, flame sensor, etc. (Para. 69,83,84,88,90) and the combination in view of Powell and Uchida in view of shows the fire alarm control unit of the receiver outputs the fire alarm upon determining that a white smoke fire is present based on the identification information of the smoke and a detection by the sensor (see rejection of claim 1 above for reference).
The combined invention of Westmacott,  Powell and Uchida does not show the sensor is CO2 sensor wherein the fire alarm control unit of the receiver outputs the fire alarm upon a CO2 detection by the CO2 sensor.
Bertini show the teaching of CO sensor can be complimentary to a CO2 sensor because carbon monoxide is created in any carbon dioxide generating fire (Para. 77). Para. 93 recited smoke can be white or clear such as water vapor.
Therefore, it would have been obvious at the time the invention was made to include the CO2 sensor as suggest by Bertini to the sensor (for example, CO sensor) as shown by Westmacott because it would provide alternative parameter in regards to other condition in respect to a fire event, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
Marman shows white smoke can be indirectly detected by carbon dioxide sensor (Para. 7 and 42). 
Hyde shows fire smoke consists primarily of water vapor (white smoke) wherein the gaes found smoke includes CO, CO2, etc. (Para. 44)
Therefore, it would have been obvious at the time the invention was made to include the CO and CO2 sensor to associate with the white smoke fire as suggest by Bertini and Marman in view of Hyde to the sensor (for example, CO sensor) as shown by the combined invention of Westmacott in view of Powell and Uchida because it would provide alternative parameter in regards to other condition in respect to a fire event, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per Claim 4, Westmacott shows the fire alarm control unit of the receiver outputs the fire alarm upon it determines by different type of sensor including CO sensor, flame sensor and/or heat sensor, etc. (Para. 69,83,84,88,90) and the combination in view of Powell and Uchida in view of shows the fire alarm control unit of the receiver outputs the fire alarm upon determining that a white smoke fire is present based on the identification information of the smoke and a CO detection by the CO sensor (see rejection of claim 1 above for reference).
Marman shows white smoke can be indirectly detected by carbon dioxide sensor (Para. 7 and 42). 
Hyde shows fire smoke consists primarily of water vapor (white smoke) wherein the gaes found smoke includes CO, CO2, etc. (Para. 44)
Therefore, it would have been obvious at the time the invention was made to include the CO and CO2 sensor to associate with the white smoke fire as suggest by Bertini and Marman in view of Hyde to the sensor (for example, CO sensor) as shown by the combined invention of Westmacott in view of Powell and Uchida because it would provide alternative parameter in regards to other condition in respect to a fire event, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westmacott et al. (US 2018/0114430) in view of Powell (US 2005/0173638), or Uchida et al. (US 2022/0120672), further in view of Castleman (US 6,518,574).
As per Claim 5, Westmacott shows the fire alarm control unit of the receiver outputs the fire alarm upon it determines by different type of sensor including CO sensor, flame sensor and/or heat sensor, etc. (Para. 69,83,84,88,90) and the combination in view of Powell and Uchida in view of shows the fire alarm control unit of the receiver outputs the fire alarm upon determining that a black smoke fire is present based on the identification information of the smoke and a flame detection by the flame sensor (see rejection of claim 1 above for reference).
Castleman shows a flame sensor wherein the fire condition is determined upon it determines that a black smoke fire and flame detection by the flame sensor (col. 26, lines 10-49). 
Therefore, it would have been obvious at the time the invention was made to include the flame sensor to associate with the black smoke fire as suggest by Castleman to the sensor (for example, flame sensor) as shown by Westmacott in view of Powell and Uchida because it would provide alternative parameter in regards to other condition in respect to a fire event, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westmacott et al. (US 2018/0114430) in view of Powell (US 2005/0173638), or Uchida et al. (US 2022/0120672), further in view of Sasagawa et al. (US 2020/0408601).
As per Claim 6, Westmacott shows the fire alarm control unit of the receiver outputs the fire alarm upon it determines by different type of sensor including CO sensor, flame sensor and/or heat sensor, etc. (Para. 69,83,84,88,90) and the combination in view of Powell and Uchida in view of shows the fire alarm control unit of the receiver outputs the fire alarm upon determining that a black smoke fire is present based on the identification information of the smoke and a heat detection by the heat sensor (see rejection of claim 1 above for reference).
Sasagawa shows a heat sensor wherein the fire condition is determined upon it determines that a black smoke fire and flame detection by the heat sensor (Para. 30). 
Therefore, it would have been obvious at the time the invention was made to include the heat sensor to associate the black smoke fire as suggest by Sasagawa to the sensor (for example, heat sensor) as shown by Westmacott in view of Powell and Uchida because it would provide alternative parameter in regards to other condition in respect to a fire event, thereby increasing the flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westmacott et al. (US 2018/0114430) in view of Powell (US 2005/0173638), or Uchida et al. (US 2022/0120672), further in view of Sasagawa et al. (US 2020/0408601), and Castleman (US 6,518,574).
As per claim 7, it corresponds to claims 6 and 7, they are rejected for the similar reasons set forth. 
Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689